    JAMES D. PERKINS, WSBA #12996
    Attorney for the United States Trustee
    United States Dept. of Justice
    920 West Riverside, Room 593
    Spokane, WA 99201
    Telephone (509) 353-2999
    Fax (509) 353-3124


                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WASHINGTON

     In re:
                                                      Case No. 18-03197-FPC11
     Giga Watt Inc.
                                                      UNITED STATES TRUSTEE’S
                                                      OBJECTION TO EMPLOYMENT
                          Debtor                      APPLICATION


              The United States Trustee objects to the Application for Approval of Employment
    of DBS Law as Attorneys for the Unsecured Creditors’ Committee (the “Employment
    Application”) filed on January 15, 2019 as Docket #101 on the following grounds:
        1. The Application is incomplete. The Applicant did not answer Question 6 of the
              Application.

        2. The Application indicates that the Applicant does or may later represent an interest
              adverse to the estate. The Applicant has answered “yes” to Question 8 of the
              Application, which asks whether the Applicant is or while employed by the
              Creditors’ Committee will represent any other entity having an adverse interest in
              connection with the case.

        3. The Application is not signed by an authorized member of the Unsecured Creditors’
              Committee.

     The United States Trustee reserves the right to amend this objection to include any
     issues raised by any information subsequently provided to the United States Trustee.




    United States Trustee’s Objection - 1

18-03197-FPC11        Doc 122       Filed 01/18/19   Entered 01/18/19 08:46:25       Pg 1 of 2
     For all of the foregoing reasons, the United States Trustee objects to and asks the Court
     to deny the Employment Application until these issues have been resolved. The United
     States Trustee requests a hearing on this objection.




     Dated: January 18, 2019

                                                     Respectfully submitted,


                                                     GREGORY M. GARVIN
                                                     Acting United States Trustee

                                                     /s/ James D. Perkins
                                                     JAMES D. PERKINS
                                                     Attorney for the United States Trustee




    United States Trustee’s Objection - 2

18-03197-FPC11        Doc 122       Filed 01/18/19   Entered 01/18/19 08:46:25       Pg 2 of 2
